Title: James Madison to John G. Chapman, 23 December 1833
From: Madison, James
To: Chapman, John G.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr 23. 1833.
                            
                        
                        I have received your letter of the 23d. inst: No apology was necessary for the request it makes, which will
                            be complied with by the subjoined signature Be pleased to accept, with my cordial respects, my good wishes for a
                            prosperous career professional & personal
                        
                            
                                James Madison
                            
                        
                    